DORIS KUKIN Donor, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Kukin v. Comm'rDocket No. 15050-97United States Tax Court1998 Tax Ct. Memo LEXIS 466; June 8, 1998, Filed *466  Counsel for Petitioner: JEFFREY H. SCHECHTER, COLE, SCHOTZ, MEISEL, ET AL., Hackensack, NJ.WILLIAM F. HALLEY, Assistant District Counsel, Newark, New Jersey.  James S. Halpern, Judge James S. HalpernDECISIONPursuant to the agreement of the parties in this case, it isORDERED and DECIDED: That there is no deficiency in gift tax due from, nor overpayment due to the petitioner for taxable year 1993.* * * * * * * It is hereby stipulated that the Corut may enter the foregoing decision.STUART L. BROWNChief CounselInternal Revenue ServiceDated: 5/25/98